Exhibit 10.26

 

CONSENT REGARDING SUBORDINATION AGREEMENT

 

This Consent Regarding Subordination Agreement (this “Consent”), dated as of
December 15, 2017 is entered into by (i) SILICON VALLEY BANK, a California
corporation with its principal place of business located at 3003 Tasman Drive,
Santa Clara, California 95054 and with a loan production office located at 275
Grove Street Suite 2-200, Newton, Massachusetts 02466 (“Bank”), (ii) EASTWARD
FUND MANAGEMENT, LLC (“Creditor”), and (iii) ORGANOGENESIS, INC., a Delaware
corporation and PRIME MERGER SUB, LLC, a Delaware limited liability company
(individually and collectively, jointly and severally, the “Borrower”).

 

Recitals:

 

A.            Bank and Creditor have entered into that certain Subordination
Agreement, dated as of April 28, 2017 as amended by an Amendment, Acknowledgment
and Reaffirmation of Subordination Agreement dated as of August 10, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”; capitalized terms used but not defined herein, unless
otherwise indicated, shall have the meaning given such terms in the
Subordination Agreement).

 

B.            Creditor has extended loans or other credit accommodations to
Borrower, and/or may extend loans or other credit accommodations to Borrower
from time to time.

 

C.            The Borrower has requested and Creditor has agreed, to amend the
Subordinated Loan Documents to (i) permit the funding of $2,000,000 in
Subordinated Debt prior to the conditions precedent to such funding as set forth
in the Subordinated Loan Documents (the “2017 Subordinated Debt Tranche”) and
(ii) increase the final payment in respect of the 2017 Subordinated Debt Tranche
from 6.5% to 16.5% (collectively, the “2017 Subordinated Debt Amendments”).

 

D.            Bank’s consent to certain of the 2017 Subordinated Debt Amendments
is required pursuant to the terms of the Subordination Agreement and the
Borrower and Creditor have requested that Bank consent to the 2017 Subordinated
Debt Amendments.

 

E.            The Borrower, the Creditor and Bank desire to reaffirm the
continuing effectiveness of the Subordination Agreement, all as provided for
herein.

 

Now, therefore, in consideration of the mutual promises contained herein, the
parties hereby agree as follows:

 

1.     Incorporation of Recitals. Bank and Creditor hereby represent and warrant
each to the other that the foregoing Recitals are: (a) true and accurate; and
(b) an integral part of this Agreement. Bank and Creditor hereby agree that all
of the Recitals of this Consent are hereby incorporated into this Consent and
made a part hereof.

 

2.     Consent to 2017 Subordinated Debt Amendments. Bank hereby consents to the
2017 Subordinated Debt Amendments. The foregoing consent applies only to the
2017

 

--------------------------------------------------------------------------------



 

Subordinated Debt Amendments and is not a consent to or waiver of any subsequent
application of the same or other provisions of the Subordination Agreement or
the Subordinated Loan Documents, nor is it a waiver of any breach of any other
provision of the Subordination Agreement, the Subordinated Loan Documents, the
Senior Creditor Agreement or any of the other Senior Loan Documents. The
foregoing consent does not establish a course of dealing upon which the Loan
Parties or Creditor may rely on in the future.

 

3.     Acknowledgement/Reaffirmation of Subordination Agreement. The Borrower
and Creditor hereby (i) expressly ratify and reaffirm the continued
subordination of the Subordinated Debt to the Senior Debt in accordance with,
and its liabilities, obligations and agreements under, the terms of the
Subordination Agreement, (ii) acknowledge and agree that: (a) all terms and
conditions contained in the Subordination Agreement, the subordination effected
thereby and the rights and obligations of Creditor, the Bank and the Borrower
arising thereunder, shall continue in full force and effect, (b) the
Subordination Agreement continues to be the valid and binding obligation of the
Creditor, enforceable in accordance with its terms (c) the Obligations (as
defined in the Senior Creditor Agreement), shall continue to constitute “Senior
Debt” (as defined in the Subordination Agreement), subject to the terms of the
Subordination Agreement, (d) the definition of “Subordinated Debt” (as defined
in the Subordination Agreement) shall be deemed to include, without limitation,
obligations of the Borrower owed to the Creditor pursuant to the Subordinated
Debt (including, when funded, the 2017 Subordinated Debt Tranche), and (e) as of
the date hereof, to the knowledge of the Borrower and Creditor, no default or
event of default has occurred and is continuing under the Subordinated Loan
Documents, the Senior Creditor Agreement or the other Senior Loan Documents.

 

4.     Counterparts. This Consent may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Consent. Delivery of an executed
counterpart of this Consent by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Consent. Any party delivering an executed counterpart of
this Consent by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Consent but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Consent.

 

The remainder of this page is intentionally left blank.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower, Creditor, and Bank have caused this Consent to be
executed as of the date first above written.

 

 

 CREDITOR:

 

 

 

EASTWARD FUND MANAGEMENT, LLC

 

 

 

By:

/s/ Dennis P. Cameron

 

Name:

Dennis P. Cameron

 

Title:

Authorized Person

 

[CONSENT REGARDING SUBORDINATION AGREEMENT SIGNATURE PAGE]

 

--------------------------------------------------------------------------------



 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The undersigned acknowledges and agrees with the terms of this Consent.

 

“Borrower”

 

ORGANOGENESIS, INC.

 

 

 

By:

/s/ Timothy M. Cunningham

 

 

Name:

Timothy M. Cunningham

 

 

Title:

Treasurer

 

 

 

 

PRIME MERGER SUB, LLC

 

 

 

By:

/s/ Timothy M. Cunningham

 

 

Name:

Timothy M. Cunningham

 

 

Title:

Treasurer

 

 

 

 

[CONSENT REGARDING SUBORDINATION AGREEMENT SIGNATURE PAGE]

 

--------------------------------------------------------------------------------